DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                      Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                                                 Ex Parte Quayle Action       
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 ©.G. 213, (Comm'r Pat. 1935).           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          This application is in condition for allowance except for the following formal matters:
2.        Claims 1-11 are objected to because of the following informalities:
           Regarding claim 1, in line 15, “infrared zero value diagnosis” should be changed to --- an infrared zero value diagnosis ---. 
           Regarding claim 2, in line 4, “such as background subtraction” should be changed to --- a background subtraction ---.
           Regarding claim 11, in lines 2, 4, 8, 10, 12, 15 and 17, “module, configured” should be changed to --- module configured ---. 

          Claims 2-10 are also objected as they inherit the deficiencies in claim 1.
                                                           Reason for Allowance
3.       Claims 1-14 are objected to as being dependent upon objected base claims, but would be allowable if corrected to overcome the claim objections set forth above in this Office action. 4.      The following is a statement of reasons for the indication of allowable subject matter:  
          a.   The closest references are found based on the updated search:
             Bleuler (US. Pub. 20170356844) discloses a device (100) for the contactless non-destructive testing of a surface (106) by measuring its infrared radiation includes an electromagnetic radiation source (1) emitting excitation radiation which is directed onto the surface (106) to be tested (26), a detector (9) arranged in a direction towards said surface (106) and a first IR filter medium (2) provided between the radiation source (1) and the surface (106). In response to radiation impinging onto the surface (106), detection radiation is emitted by the surface (106) and fed to the detector (9). At least a second filter medium (3) is provided between the first filter medium (2) and the surface (106) to be tested (26), wherein a space (24) is provided between the first and the second filter medium (2, 3) creating a coolant channel and being connected to a coolant drive for actively exchanging the fluid for the cooling fluid circulation (4)  (see the specification for more details). 
             Bast (US. Pat. 5647667) discloses a method for testing a structural ceramic part by creating a thermally induced test stress, comprising the steps of: calculating a desired temperature distribution which induces at least an amount of stress the part must withstand during use; creating a temperature distribution by heating the part by radiation action in predetermined regions; measuring the created temperature distribution of the part by topically resolving temperature sensors; comparing the measured temperature distribution of the part to the calculated, desired temperature distribution; regulating at least one of duration and location 
            Nakatani (US. Pub. 20160061758) discloses a ceramic body is heated to a predetermined temperature by using a furnace, and a cooling gas is ejected toward a first end face of the ceramic body so that the first end face of the ceramic body is cooled. At this time, the temperature of the first end face of the ceramic body is measured by a radiation thermometer provided on the same side from which the cooling gas is ejected, and the internal temperature is measured by a thermocouple provided in the ceramic body. Thereafter, a thermal shock resistance test in which actual use conditions are simulated is performed by obtaining the temperature gradient of the ceramic body from measurement results of the temperature of the first end face of the ceramic body and the internal temperature and checking the absence or presence of cracks that occurs to the ceramic body (see the specification for more details).

           b.     Regarding claim 1 and similarly claim 11, the cited references, alone or in combination, do not disclose nor fairly suggest:              “An infrared zero value diagnosis method for a porcelain insulator string, comprising the following specific steps: …. calculating a temperature gradient value of each insulator in the to-be-diagnosed porcelain insulator string based on the temperature of the iron cap of each insulator, drawing a temperature gradient distribution curve and an average-value curve, and generating a temperature gradient distribution matrix of all to-be-diagnosed porcelain insulator strings; calculating a correlation coefficient of the temperature gradient distribution curve and a correlation coefficient of the average-value curve for each insulator string, and presenting the correlation coefficients in a scatter diagram; and performing comprehensive analysis and determining on the temperature gradient distribution curve, the temperature gradient distribution matrix of the to-be-diagnosed porcelain insulator strings, and the scatter diagram, to complete infrared zero value diagnosis for the to-be-diagnosed porcelain insulator string. ” in combination with all other elements as claimed in independent claim 1. 

Claims 2-10 depend from claim 1, therefore, they are also allowed.

                                                                  Conclusion5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/9/2022